DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends from Claim 2 the only difference between the two is Claim 2 states "without having to use a mounting screw" and Claim 3 states "without using the mounting screw". In both cases one of ordinary skill in the art would recognize that both relate to not using a mounting screw and that Claim 3 does not .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claims 3 and 15, given the negative limitation nature of Claims 2 and 14 from which the claims depend it is unclear whether a/the mounting screw is required to exist or not. “Without using the mounting screw” is ambiguous as to whether such a mounting screw exists as the prior limitation says “without having to use a mounting screw”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2009/0021910) in view of Wilkins (US 3,912,473).
With regards to Claims 1-20:
Lai teaches:
A system frame, part 110, to house electronic components that generate heat and are capable of executing computer instructions. (Lai Para. 14) Multiple cooling fans, parts 140, that push air to an outside of the system frame mounted on a first side, part 120, of the system frame. (Lai Para. 15 and Fig. 1) An air filtering module, parts 150, 160, and 170, mounted on a second side, part 130, of the system frame comprising an air filter, part 172, a mounting plate, parts 150 and 160, and a cover plate, part 170. (Lai Para. 16 and Fig. 1 and 2) The cover plate is attached to the mounting plate with magnets. (See Lai Para. 19 particularly lines 13-19)
The cover plate comprises magnets, parts 280, there is a first set of one or more magnets disposed on a first edge of the cover plate and a second set of one or more magnets disposed on a second edge of the cover plate. (See Lai Fig. 5 part 280)
Lai does not explicitly teach:
The magnets are attached to the mounting plate.
Lai further teaches:
The cover plate is attached to the mounting plate magnetically and without other fasteners. The cover plate is secure during operations and may be detached without the use of tools  (See Lai Para. 19 and 21)
The mounting frame, parts 150 160 and 134, is an open frame and comprises one or more crossing bars, parts 134. (See Lai Fig. 1 and 2 and Para. 15)
The mounting frame, parts 150 and 160, comprises one or more edges molded in an L-shape forming a container well and the filter is deposited therein. The edges prevent the filter from moving laterally and are formed to have a thickness according to a thickness of the air filter.  (See Lai Fig. 2 and Para. 15 and 16 and 21)
The one or more magnets, parts 280, four magnets in the four corners of the rectangular frame of the cover plate and thus if reversed would be located on the four corresponding corners of the mounting plate in two sets with two on the first edge closest to the mounting plate, part 150, and two on the second edge closest the second half of the mounting plate, part 160, parts 150 and 160 are on opposite edges of the opening. (See Lai Fig. 5 and Fig. 2 and Para. 19)
The mounting plate, part 150, is attached to the system frame, part 110, with screws thru screw holes, part 154. (See Lai Fig 3 and Para. 15)
Lai teaches magnets attached to the cover plate rather than the mounting plate.  It would have been obvious to one having ordinary skill in the art at the time of filing to reverse or rearrange the parts so that the magnets are located on the mounting plate rather than the cover plate and such a rearrangement would still allow the magnets to function as intended of attaching the cover plate to the mounting plate, since it has been held that a mere reversal or rearrangement of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. In re Japikse, 86 USPQ 70.
Lai does not teach:
The filter is separate from the cover plate. 
Wilkins teaches:
A cover plate, part 2, with magnets attached thereto, parts 4, and a filter, part 8, which is separate from the cover plate but which is held to a mounting frame, part 10, via the magnets. (See Wilkins Col. 1 lines 25-40 and Fig. 1 and 2)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cover plate of Lai to be separable from the cover plate as taught by Wilkins in order to facilitate cleaning or replacing the filter see Wilkins Col. 1 lines 10-18. 
Further, the following limitations do not have patentable weight as they do not add additional structure to the claim:
“wherein the one or more processors execute computer instructions to perceive a driving environment surrounding the autonomous driving vehicle (ADV), to plan a trajectory based on the perceived driving environment, and to control the ADV according to the trajectory” – the processes executed by the processors does not add additional structure to the processors or the system frame.
“for operating an autonomous driving vehicle” “to remove…” “to filter…”  “to keep the cover plate form laterally moving during driving of the ADV” “for a purpose of replacing the air filter” “wherein the one or more processors execute computer instructions to perform operations” “to prevent the air filter from falling through the open frame” “to form a container well to allow the air filter to be deposited therein” – a system or structure can be for many different intended uses. But the intended use does not change the structure of the system.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11:30-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776